Citation Nr: 1448457	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus. 

4.  Entitlement to an initial disability rating in excess of 10 percent for status post left distal radius and ulna fractures with residual numbness of the left hand.

5.  Entitlement to an initial disability rating in excess of 10 percent for right elbow olecranon spur.

6.  Entitlement to an initial disability rating in excess of 10 percent for right Achilles tendonitis.

7.  Entitlement to an initial disability rating in excess of 10 percent for left ankle ligament injury.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

In August 2008, the Veteran elected to have an informal conference (in lieu of a formal hearing) with a Decision Review Officer at the RO.  A report of this informal conference is associated with the claims file.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to initial disability ratings in excess of 10 percent for status post left distal radius and ulna fractures with residual numbness of the left hand, right elbow olecranon spur, right Achilles tendonitis, and left ankle ligament injury are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  The Veteran's current bilateral knee strain originated during his active service. 

2.  The Veteran's bilateral pes planus has been manifested by impairment that more nearly approximates severe than moderate throughout the period of the claim.


CONCLUSIONS OF LAW

1.  Right knee disability, diagnosed as right knee strain, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2014).

2.  Left knee disability, diagnosed as left knee strain, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2014).

3.  The criteria for an initial disability evaluation of 30 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice for the bilateral knee and bilateral pes planus claims on May 8, 2007, prior to his discharge from service.  At that time, the Veteran indicated he received all the information required to substantiate his claim for service-connected benefits, and had no additional information or evidence to submit.  Relative to the Veteran's claim for an increased initial disability rating for bilateral pes planus, some of the notice was provided after the initial adjudication of the claim; however, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Veteran's claim was readjudicated, most recently in November 2012.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and VA medical records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations to assess the above noted disabilities.  Furthermore, the Veteran provided statements in support of his claim at a Decision Review Officer (DRO) informal conference in August 2008.  As the record contains sufficient evidence on which to decide these claims, further development is not warranted and VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Bilateral Knee Disability

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Veteran contends that service connection is warranted for bilateral knee disability because it originated while he was serving on active duty.

The Veteran's September 1980 pre-induction examination was negative for any knee abnormalities.  The Veteran filed a pre-discharge claim for service connection for a bilateral knee disability in May 2007, and the report of a June 2007 separation assessment shows the Veteran again reported knee problems.  

In the course of a June 2007 VA examination, the Veteran stated he continued to experience constant pain localized to the anterior aspect of both knees.  He stated his pain was accentuated after runs greater than a mile and when he played basketball.  The Veteran indicated his pain would increase to such severity that he was required to sit down and ice his knees.  Further, the Veteran stated he avoided activities such as squatting and weight bearing, and also endorsed manifestation of locking and swelling on occasion.  The examiner, in sum, found insufficient clinical information to render a diagnosis relative to the Veteran's bilateral knee pain.  

In his October 2007 Notice of Disagreement, the Veteran indicated he experienced pain in his knees throughout his career.  The Veteran stated his duties placed a high degree of stress on his knees.  The Veteran again stated he experienced knee pain following prolonged standing, and required ice thereafter.  The Veteran again endorsed substantially similar symptoms of pain and swelling, which he indicated were exacerbated on use, during his August 2008 informal conference at the RO. 

In a November 2011 VA examination, the Veteran stated his knees had been "worn out" since the early 80s, and that he continued to experience anterior soreness.  The VA examiner reported that the 2008 X-ray studies were normal.  The VA examiner opined that the Veteran's bilateral knee disability was less likely than not related to his in-service injury because there were no medical records proving the Veteran had an injury in service that would have caused an ongoing chronic knee disability.  Nonetheless, the examiner also stated she did not review the Veteran's complete claim file, but rather, only reviewed a temporary file with limited service treatment records.  However, the examiner provided a current diagnosis of bilateral knee strain, and stated, "he complains of knee pain, and therefore knee strain diagnosis was given."  The examiner further stated that the Veteran's knee disability was less likely than not caused by his service-connected foot and ankle disabilities, because the Veteran's gait was not sufficiently antalgic to cause collateral disabilities.  

Based on the foregoing, the Board concludes that the currently present strains of the Veteran's knees originated during his active service.  Service treatment records indicate that the Veteran had complaints of knee pain throughout his period of active duty, and most notably claimed a knee disability twice within two months of his separation from active service.  The most recent November 2011 VA examination indicates the Veteran has a current diagnosis of bilateral knee strain, which the examiner stated was based on his reports of knee pain.  The Board finds the Veteran competently and credibly reported that he has had chronic bilateral knee pain ever since his discharge from active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements that his knee problems first manifest in service are corroborated by his STRs, which show no evidence of knee problems on entrance to active duty in 1980.  The Board acknowledges that the June 2007 VA examiner found insufficient clinical information to render a diagnosis relative to the Veteran's bilateral knee pain.  Never the less, the November 2011 VA examiner rendered a diagnosis of knee strains based on substantially similar reports by the Veteran.  The Board also acknowledges that the November 2011 VA medical opinions do not support the Veteran's claim; however, the examiner's opinion was admittedly based on a review of limited STRs.

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's bilateral knee disability.


Higher Initial Rating for Bilateral Pes Planus

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Veteran's service-connected bilateral pes planus has been evaluated under Diagnostic Code 5276 since service connection was established in August 2007.  This diagnostic code provides for an assignment of a noncompensable evaluation for bilateral pes planus that is manifested by mild symptoms that are relieved by a built-up shoe or arch support.  Assignment of a 10 percent evaluation is warranted when bilateral pes planus is moderate with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Assignment of a 30 percent evaluation is warranted when bilateral pes planus is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Assignment of a 50 percent evaluation is warranted when bilateral pes planus is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

The criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  Essentially the criteria list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Factual Background and Analysis

When service connection was granted for bilateral pes planus, a noncompensable evaluation was initially assigned.  In a February 2009 decision, the RO granted an increased rating to 10 percent from the date service connection was initially established.  Thus, the issue is whether an initial evaluation in excess of 10 percent is warranted.  

The Board has considered the evidence of record, which consists of VA examination reports, service treatment records, and statements from the Veteran.  Based on this evidence, the Board finds that the Veteran's service-connected bilateral pes planus has resulted in impairment that more nearly approximates severe than moderate.  

In the course of the Veteran's initial June 2007 VA examination, the Veteran indicated he continued to wear heel cups and in-sole arch supports daily.  He also stated that he had pain in the heels of both feet, which occurred two to three times per week.  He stated his pain was worsened by extended use of his feet, and with activities such as running, jumping, weight bearing, and prolonged standing.  The Veteran stated he was only able to alleviate his foot pain with non-weight bearing, soaks, and rest.  The examiner found no swelling or pain in the feet on palpation or manipulation; however, the examiner did indicate the Veteran had "very low" arches, which worsened when walking.  The examiner also stated the Veteran had a 2 degree valgus angulation of the Achilles when viewed posteriorly.  The Veteran was diagnosed with bilateral pes planus.

In his October 2007 NOD, the Veteran stated he experienced frequent pain in his feet, which required the use of several appliances, to include in-soles, heel cups, and built-up shoes to obtain relief.  At that time, the Veteran stated he placed ice-packs on his feet to prevent swelling.  The Veteran again endorsed bilateral foot discomfort during his DRO informal conference, which he indicated negatively impacted his work performance as a security officer.  

The Veteran subsequently underwent a VA joints specific examination in December 2008.  Again, the Veteran endorsed much of the same symptoms reported in the June 2007 examination, such as accentuation of pain with walking, standing, and climbing in/out of trucks.  The Veteran continued to wear heel cups and in-soles at that time.  Additionally, the Veteran stated that he needed to ice his feet and take aspirin following a day at work.  On examination, the examiner noted tenderness on manipulation of the feet bilaterally.  The examiner also stated the Veteran's arches remained flat both with and without weight bearing.  The examiner noted no signs of Achilles abnormality or abnormal weight bearing.  The Veteran was diagnosed with bilateral pes planus, as well as plantar fasciitis.  The Board notes that although plantar fasciitis was also diagnosed, this condition (plantar fascia pain and inflammation) is implicitly associated with the Veteran's pes planus under Diagnostic Code 5276, which does not warrant a separate disability evaluation in this case.  

The Veteran underwent another VA examination in November 2011.  At that time, the examiner indicated the Veteran had pain on use of the feet, which was accentuated.  This finding is in accord with the Veteran's 2007 and 2008 reports of pain in the feet that worsens with use.  Although the examiner did not find evidence of swelling or characteristic calluses, the examiner did indicate the Veteran's weight bearing line falls over or medial to the great toe.  

As to objective evidence of marked deformity, such as pronation or abduction, the evidence does not show that the Veteran's bilateral pes planus has resulted in any evidence of marked deformity.  All three VA examination reports from June 2006, December 2008 and November 2011 reflect either the absence of pronation or the examiner's express finding of no pronation.  Additionally, the Veteran has not asserted marked deformity.  In regard to swelling on use, the Veteran reported experiencing swelling, which required ice and aspirin.  However, each of the VA examiners expressly found that the pes planus does not result in edema or swelling.  Although the VA examiners found no evidence of swelling, the Board finds the Veteran's reports credible.  Additionally, as noted under Diagnostic Code 5276, swelling is not required to be continuously present, but rather there must be an "indication of swelling on use."  In addition, the Veteran has reported and VA examination reports show pain on use and manipulation of the feet.  The most recent November 2011 VA examination showed pain is accentuated on use, which is consistent with the Veteran's reports throughout the period of the claim.  Although there has also never been evidence of characteristic callosities, the evidence indicates three of the criteria for a 30 percent rating have been shown.

It is not expected that all cases of pes planus will show all the findings specified.  See 38 C.F.R. § 4.121; Dyess, 1 Vet. App. at 455-56.  The evidence in-sum indicates the Veteran has experienced pain on use which is accentuated, pain on manipulation, a 2 degree valgus bowing of the Achilles tendon, a weight bearing line that is over or medial to the great toe, and an indication of swelling on use.  Although not evident during every examination, this evidence shows that at least some of the rating criteria for a 30 percent rating have been met.  While not all of the criteria set forth are shown for the 30 percent rating, such as characteristic callosities or marked deformity, the criteria for evaluating pes planus are not successive in nature.  See Tatum, 23 Vet. App. at 155-56.  As such, the Board finds that the Veteran's disability picture more closely approximates the severe impairment required for a 30 percent rating than the moderate impairment required for a 10 percent rating.  Accordingly, an initial 30 percent disability evaluation is warranted throughout the period of the claim.  

Even though a higher initial evaluation of 30 percent is warranted, an even higher rating of 50 percent is not warranted for service-connected bilateral pes planus.  This is so because the Veteran's disability picture has not more closely approximated pronounced impairment.  In this case, the preponderance of the evidence is against such a rating, so there is no reasonable doubt to resolve.  None of the criteria for a 50 percent rating have been shown.  As detailed above, marked deformity such as pronation or abduction has not been shown by the evidence.  Further, although there is evidence of pain in the plantar surfaces, the above noted VA examinations did not show evidence of extreme tenderness of the plantar surfaces of the feet.  Additionally, alignment of the tendo achillis has been found to be 2 degrees valgus, which is not consistent with a marked inward displacement.  Also, the evidence does not show, and the Veteran has not asserted he experiences severe spasm of the tendo Achilles.  With respect to the symptom "not improved by orthopedic shoes or appliances," the evidence shows that there has been at least some improvement in the Veteran's bilateral pes planus from the use of orthotics as noted above.  

Due to the absence of multiple symptoms equating to pronounced pes planus, and the fact that the evidence does not reflect that the plantar pain equates to such impairment, particularly with relief following use of orthotics, the Board concludes that an initial evaluation of 50 percent is not warranted even with consideration of 38 C.F.R. § 4.7.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating; however, for the reasons explained above, the Board has determined that a rating in excess of 30 percent is not warranted for any portion of the initial-rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the increased rating granted herein.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Service connection for right knee disability, currently diagnosed as right knee strain, is granted.

Service connection for left knee disability, currently diagnosed as left knee strain, is granted.

The Board having determined that an initial 30 percent rating, but no higher, is warranted for bilateral pes planus throughout the pendency of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




REMAND

With respect to the remaining matters on appeal, the Board notes that the Veteran reported in his October 2007 NOD that prolonged weight bearing or excessive range of motion/activity results in increased symptomatology, which he stated would warrant a higher disability evaluation.  The Veteran subsequently underwent additional examinations in November 2011 and October 2012.  At those times, he endorsed flare-ups that affect each of the above noted disabilities, and which also impact the function of the joints.  The Court has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  Id.  Although the VA examiners indicated the Veteran experiences flare-ups, they have not indicated whether the flare-ups result in additional functional loss.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his service-connected status post left distal radius and ulna fractures with residual numbness of the left hand, right elbow olecranon spur, right Achilles tendonitis, and left ankle ligament injury. 

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA outpatient records.

2.  Then, the RO or AMC should afford the Veteran VA examinations to determine the current degree of severity of his service-connected status post left distal radius and ulna fractures with residual numbness of the left hand, right elbow olecranon spur, right Achilles tendonitis, and left ankle ligament injury.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare ups and on repeated use.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


